DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because:
	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to claim 10, where applicant stated a camera module however none of the prior claims has camera module structure and claim 10 do not stated any specific structures of a camera module and specification lacks descriptive structure of camera module.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-10, 12-13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sue et al. (20090303621 A1).
Regarding claim 1, Sue et al. discloses (see Fig. 1)  an elastic element (131), used in a focusing device (lens driving apparatus 1),  wherein the elastic element (one of 131, 132) is of an annular structure made of an elastic material (131 has annular structure made of rubber see paragraph [0015])l, an inner side of the elastic element is fixedly connected with a movable assembly of the focusing device (movable body 3, see paragraph [0093] (2), and an outer side of the elastic element is fixedly connected with a fixed assembly of the focusing device (as shown in Fig. 2 flat spring 131, 132 are attached to yoke 16 which is part of fixed body and 15 part of movable body).

Regarding claim 2, Sue et al. discloses (see Fig. 1) wherein the elastic element is provided with at least one folded ring (131) structure concentric to the elastic element.

Regarding claim 4, Sue et al. discloses (see fig. 6 and fig. 1 ) a focusing device ((lens driving apparatus 1c), comprising: a movable assembly (3), used for generating a permanent magnetic field (since magnet 17 is attached to sleeve forms permanent magnetic force) and bearing a lens;
a fixed assembly (2), used for being energized to generate a variable magnetic field (as in Fig. 6, coil 141, 142 are attached to coil yoke 165 part of case 11 forming variable magnetic field) ;
an upper elastic element (131) for connecting and fixing the upper end of the movable assembly (3) and the upper end of the fixed assembly (2); 
a lower elastic element (132) for connecting and fixing the lower end of the movable assembly (3) and the lower end of the fixed assembly (2); and

an elastic force of the upper elastic element and the lower elastic element and the interaction force between the permanent magnetic field and the variable magnetic field form a pair of balance forces for jointly controlling the movable assembly to be maintained in a focusing position (see paragraph [0110]-[0112]), wherein the upper elastic element and/or the lower elastic element are/is the elastic element according to claim 1 (see Claim 1).

Regarding claim 5, Sue et al. discloses (see fig. 6 and fig. 1 ) the movable assembly (3) is accommodated in the fixed assembly (2).

Regarding claim 7, 12, Sue et al. discloses (see fig. 6 and fig. 1 ) the movable assembly (2) comprises: a carrier (12), used for bearing the lens (121) and connecting and fixing the inner side of the upper elastic element (131) and the inner side of the lower elastic element (132); and a permanent magnet group (17, as in fig. 5(a) and Fig. 5(b), used for generating the permanent magnetic field and fixedly arranged on the carrier (see paragraph [0110]-[0112]).

Regarding claim 8, 13 Sue et al. discloses (see fig. 6 and fig. 1 ) the fixed assembly comprises: a base (9), used for connecting and fixing the outer side of the lower elastic element (132); a shell (11), used for connecting and fixing the outer side of 
Regarding claim 9 Sue et al. discloses (see fig. 6 and fig. 1 ) the fixed assembly (2) further comprises an annular support (11), the coil (141) is wound on the annular support, and the annular support is arranged on the base (19) and surrounds the periphery of the movable assembly (3).

Regarding claim 10 Sue et al. discloses (see fig. 6 and fig. 1 ) A camera module, comprising the focusing device according to claim 4 (see paragraph [0003] and claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over by Yu Sue et al. (20090303621 A1) in view of Chung (7076079 B2).
Regarding claim 3, Sue et al. discloses the elastic element as in claim 1 and does not teach the cross section of the folded ring structure is C-shaped, U-shaped, W- shaped or S-shaped.
Chung discloses (see Fig. 5-6) the cross section of the folded ring structure is C-shaped, U-shaped, and W- shaped .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide C-shape, U-shape or W-shape fold as disclosed by Chung and provide  the elastic element of Sue et al. with similar curvature for the purpose of providing elastic force to outer portion (see column 3, line 31-43).

Claims 6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over by Yu Sue et al. (20090303621 A1) in view of Chung (7076079 B2).

Regarding claim 6, 11, Sue et al. discloses the elastic element as in claim 1, 5 except  the upper elastic element and/or the lower elastic element seal/seals a gap between the movable assembly and the fixed assembly.
Since elastic element 131, 132 are located in front of the assembly and rear of the assembly preventing some dust falling in yoke forming partial seal, examiner has considered as broadest reasonable interpretation and considered it as forming seal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide elastic element as seal to prevent contamination entering in a device is known in the art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742. The examiner can normally be reached Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        November 6, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872